
	
		II
		112th CONGRESS
		2d Session
		S. 3334
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Mr. Cornyn (for himself
			 and Mr. Paul) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect homes, small businesses, and other private
		  property rights by limiting the power of eminent domain.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protection of Homes, Small
			 Businesses, and Private Property Act of 2012.
		2.FindingsCongress finds the following:
			(1)The protection of
			 homes, small businesses, and other private property rights against government
			 seizures and other unreasonable government interference is a fundamental
			 principle and core commitment of our Nation’s founders.
			(2)As Thomas
			 Jefferson wrote on April 6, 1816, the protection of such rights is the
			 first principle of association, the guarantee to every one of a free exercise
			 of his industry, and the fruits acquired by it.
			(3)The Fifth
			 Amendment of the United States Constitution specifically provides that
			 private property shall not be taken for public use,
			 without just compensation.
			(4)The Fifth
			 Amendment thus provides an essential guarantee of liberty against the abuse of
			 the power of eminent domain, by permitting government to seize private property
			 only for public use.
			(5)On June 23, 2005,
			 the United States Supreme Court issued its decision in Kelo v. City of New
			 London, 545 U.S. 469.
			(6)As the Court
			 acknowledged, it has long been accepted that the sovereign may not take
			 the property of A for the sole purpose of transferring it to another private
			 party B, and that under the Fifth Amendment, the power of eminent
			 domain may be used only for public use.
			(7)The Court
			 nevertheless held, by a 5–4 vote, that government may seize the home, small
			 business, or other private property of one owner, and transfer that same
			 property to another private owner, simply by concluding that such a transfer
			 would benefit the community through increased economic development.
			(8)The Court’s
			 decision in Kelo is alarming because, as Justice O’Connor accurately noted in
			 her dissenting opinion, joined by the Chief Justice and Justices Scalia and
			 Thomas, the Court has effectively . . . delete[d] the words for
			 public use from the Takings Clause of the Fifth Amendment and
			 thereby refuse[d] to enforce properly the Federal
			 Constitution.
			(9)Under the Court’s
			 decision in Kelo, Justice O’Connor warns, The specter of condemnation
			 hangs over all property. Nothing is to prevent the State from replacing any
			 Motel 6 with a Ritz-Carlton, any home with a shopping mall, or any farm with a
			 factory..
			(10)Justice O’Connor
			 further warns that, under the Court’s decision in Kelo, Any property may
			 now be taken for the benefit of another private party, and the
			 fallout from this decision will not be random. The beneficiaries are likely to
			 be those citizens with disproportionate influence and power in the political
			 process, including large corporations and development firms. As for the
			 victims, the government now has license to transfer property from those with
			 fewer resources to those with more. The Founders cannot have intended this
			 perverse result..
			(11)It is
			 appropriate for Congress to take action, consistent with its limited powers
			 under the Constitution, to restore the vital protections of the Fifth Amendment
			 and to protect homes, small businesses, and other private property rights
			 against unreasonable government use of the power of eminent domain.
			(12)It would also be
			 appropriate for States to take action to voluntarily limit their own power of
			 eminent domain. As the Court in Kelo noted, nothing in our opinion
			 precludes any State from placing further restrictions on its exercise of the
			 takings power..
			3.Protection of
			 homes, small businesses, and other private property rights
			(a)In
			 generalThe power of eminent domain shall be available only for
			 public use.
			(b)Public
			 useIn this Act, the term public use shall not
			 include economic development.
			(c)ApplicationThis
			 Act shall apply to—
				(1)all exercises of
			 eminent domain power by the Federal Government; and
				(2)all exercises of
			 eminent domain power by a State or local government using Federal funds.
				
